153 S.E.2d 379 (1967)
269 N.C. 694
STATE
v.
Roosevelt BATTS.
No. 169.
Supreme Court of North Carolina.
March 22, 1967.
*380 T. Wade Bruton, Atty. Gen., George A. Goodwyn, Asst. Atty. Gen., for the State.
Mercer & Thigpen, Beulaville, for defendant appellant.
PER CURIAM.
Considering the State's evidence in its strongest light, it merely shows the morning following the loss of the property that shoe tracks which were made by the defendant's shoes, or ones identical to them, were found where the stolen property was discovered. These tracks started in a cornfield adjoining the prosecuting witness's yard, but could not be traced (if they were present) through the grass in her yard to her house.
This just is not enough evidence to convict the defendant of the charge. In State v. Stephens, 244 N.C. 380, 93 S.E.2d 431, the Court approved the following statement from State v. Simmons, 240 N.C. 780, 83 S.E.2d 904: "`If there be any evidence tending to prove the fact in issue, or which *381 reasonably conduces to its conclusion as a fairly logical and legitimate deduction, and not mererly such as raises a suspicion or conjecture in regard to it, the case should be submitted to the jury.' The above is another way of saying there must be substantial evidence of all material elements of the offense to withstand the motion to dismiss. It is immaterial whether the substantial evidence is circumstantial or direct, or both. * * * Proof of guilt beyond a reasonable doubt is required before the jury can convict. What is substantial evidence is a question of law for the court. What that evidence proves or fails to prove is a question of fact for the jury."
The evidence here can only "raise a suspicion or conjecture" of the defendant's guilt. It is not sufficient to withstand a motion to dismiss.
Reversed.